Citation Nr: 1752006	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-07 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), to include as due to exposure to Project Shipboard Hazard and Defense (SHAD) test agents.  

2.  Entitlement to service connection for type II diabetes mellitus (DMII), to include as due to exposure to Project SHAD test agents.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and as due to exposure to Project SHAD test agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel
INTRODUCTION

The Veteran had qualifying service from September 1964 to June 1968.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Board remanded for further development.  Substantial compliance was not achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claims.  The Veteran generally contended that his CAD, DMII, and psychiatric disorder were at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by in-service exposure to Project Shad test agents.  See April 2010 application; February 2013 VA Form 9; October 2017 Appellate Brief.  However, the evidence currently of record is insufficient to decide the claims, as the AOJ must reattempt to verify the Veteran's exposure to Project SHAD test agents.  

Accordingly, the case is REMANDED for the following action:

Undertake all necessary development to verify the Veteran's exposure to Project SHAD test agents.  Request 1966 and 1967 roster searches for all of the following: 

(a)  USS George Eastman (YAG-39); 

(b)  USS Granville S. Hall (YAG-40); 

(c)  USS Carpenter (DD-825); 

(d)  USS Navarro (APA-215); 

(e)  USS Tioga County (LST-1158); 

(f)  USS Herbert J. Thomas (DD-833); and 

(g) any other vessel that departed from Pearl Harbor and was returned to shore after approximately 21 days due to an engine fire.

See Remand body for further discussion; Training Letter 04-03; Fast Letter 02-24; M21-1 Part IV.ii.1.I.7.e.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2017).

